DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-11, 13-14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest an oil-based inkjet ink comprising a colorant and a fatty acid ester-based solvent represented by general formula (1): wherein (i) each of R' and R? independently represents an alkyl group of at least 8 carbon atoms, and at least one of the alkyl groups of R1 and R2 is a branched alkyl group having a side chain of at least 4 carbon atoms and the fatty acid ester-based solvent has 18 to 23 carbon atoms in one molecule, or (ii) each of R1 and R2 independently represents an alkyl group, each of R1 and R2 independently represents a branched alkyl group having a side chain of at least 4 carbon atoms and wherein the fatty acid ester-based solvent has 20 to 23 carbon atoms in one molecule. The prior art teaches similar ink compositions (see Kitawaki et al.). However, there is no suggestion or motivation available to modify the prior art to use the specifically claimed fatty acid ester, in combination with the other limitations of the claim. As such independent claim 1 is seen as novel and non-obvious over the prior art, and is deemed allowable.

With respect to independent claim 18, none of the prior art fairly teaches or suggest an oil-based inkjet ink comprising a colorant and a fatty acid ester-based 
With respect to independent claim 19, none of the prior art fairly teaches or suggest an oil-based inkjet ink comprising a colorant and a fatty acid ester-based solvent represented by general formula (1): wherein each of R' and R? independently represents an alkyl group of 8 to 14 carbon atoms, at least one of the alkyl groups of R' and R? is a branched alkyl group having n-butyl group or hexyl group as a side chain, and the fatty acid ester-based solvent has 18 to 23 carbon atoms in one molecule. The prior art teaches similar ink compositions (see Kitawaki et al.). However, there is no suggestion or motivation available to modify the prior art to use the specifically claimed fatty acid ester, in combination with the other limitations of the claim. As such independent claim 19 is seen as novel and non-obvious over the prior art, and is deemed allowable.
With respect to the dependent claims they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734